Chapman, C. J.
The defendant contends that the agreement made between his attorneys and the plaintiff’s attorney was not binding on him. The agreement was made on good consideration, and was in legal form, being entered on the docket of his attorneys; and the terms were apparently favorable to him, for, if a defence had been set up, a postponement would probably have been had for at least as long a time as was agreed upon. The attorneys would have been authorized, on both sides, to agree upon postponement of a trial, in the absence of instructions to the contrary. Probably a litigation would have resulted in a much longer delay, as well as some expense. Considering the delays usually attending litigation, as well as the costs and expenses, we think White would have had some cause to complain
his attorneys had refused to accept the offer made them. We cannot doubt that their retainer gave them authority to accept it, pad to make the agreement.
It is important to parties that such an authority should be liberally construed; for many exigencies are likely to arise in the progress of a cause, that demand the exercise of discretion when there is no opportunity to consult with a client, and an attorney is sometimes obliged to act upon reasons which cannot be explained at the time. Accordingly it has been held that a general authority to an attorney to conduct a cause implies an authority to compromise in good faith and in a reasonable manner, if there is no express prohibition. Chown v. Parrot, 14 C. B. (N. S.) 74. Prestwich v. Poley, 18 C. B. (N. S.) 806. Butler v. Knight, Law Rep. 2 Exch. 109. In Phillips v. Rounds, 33 Maine, 357, it was held that he had authority to agree to the postponement or continuance of a cause, or to extend a debtor’s relief bond. He may agree with a surety, that, if the surety will confess judgment, and not dispute his liability, will proceed to collect the execution from the principal debtor before enforcing it against him. Union Bank v. Geary, 5 Pet. 99. He may delay issuing an execution, and may stay proceedings upon it, if it be done honestly and with reasonable discretion. Silvis v. Ely, 3 W. & S. 420. In some of the cases cited from some of the state courts his authority is held to be still more extensive, and in others *395more liq ited. In Langdon v. Potter, 13 Mass. 319, it was held that he might discharge an execution, but might not make his clients bailiffs of the debtor to collect a note for him.
The agreement made in this case was not only sustained by the authorities, but was so reasonable that, even if there were no authorities on the subject, it must be regarded as valid, and this action for the breach of it must be' sustained.

Judgment on the verdict.